UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR c TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-50256 WHITESTONE REIT (Exact name of registrant as specified in its charter) Maryland 76-0594970 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 2600 South Gessner, Suite Houston, Texas (Address of principal executive offices) (713) 827-9595 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) x Smaller reporting company o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of the registrant’s Common Shares of Beneficial Interest outstanding at April 30,2008, was 10,001,269. Page PART IFINANCIAL INFORMATION Item 1. Financial Statements 2 Consolidated Balance Sheets as of March 31, 2008 (unaudited) and December 31, 2007 2 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months Ended March 31, 2008 and 2007 (unaudited) 3 Consolidated Statements of Changes in Shareholders' Equity for the Three Months Ended March 31, 2008 (unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4T. Controls and Procedures 29 PART IIOTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits 32 PART I – FINANCIAL INFORMATION Item 1.Financial Statements WHITESTONE REIT AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS ( in thousands, except share data) March 31, December 2008 2007 (unaudited) Assets Property $ 182,336 $ 181,809 Accumulated depreciation (28,070 ) (27,417 ) Property, net 154,266 154,392 Cash and cash equivalents 10,511 10,811 Accrued rent and accounts receivable, net of allowance for doubtful accounts 5,151 5,611 Unamortized lease commissions and loan costs 3,747 2,958 Prepaid expenses and other assets 1,472 1,372 Total Assets $ 175,147 $ 175,144 Liabilities and Shareholders' Equity Notes payable $ 88,532 $ 83,461 Accounts payable and accrued expenses 4,734 6,766 Tenants' security deposits 1,702 1,664 Dividends and distributions payable 2,371 2,371 Total liabilities 97,339 94,262 Minority interests of unit holders in Operating Partnership; 5,808,337 units at March 31, 2008 and December 31, 2007 26,904 28,039 Commitments and Contingencies - - Shareholders' equity Preferred shares, $0.001 par value per share; 50,000,000 shares authorized; none issued and outstanding at March 31, 2008 and December 31, 2007 - - Common shares, $0.001 par value per share; 400,000,000 shares authorized; 10,001,269 issued and outstanding at March 31, 2008 and December 31, 2007 10 10 Additional paid-in capital 72,273 72,273 Accumulated deficit (20,779 ) (19,210 ) Accumulated other comprehensive loss (600 ) (230 ) Total shareholders' equity 50,904 52,843 Total Liabilities and Shareholders' Equity $ 175,147 $ 175,144 See notes to consolidated financial statements 2 WHITESTONE REIT AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (in thousands, except per share data) (unaudited) Three Months ended March 31, 2008 2007 Revenues Rental income $ 6,503 $ 6,095 Tenants' reimbursements 1,507 1,355 Other income 115 95 Totalrevenues 8,125 7,545 Operating expenses Property operation and maintenance 2,190 2,059 Real estate taxes 1,054 903 General and administrative 1,963 2,034 Depreciation and amortization 1,623 1,612 Total operating expenses 6,830 6,608 Operating income 1,295 937 Other income (expense) Interest income 85 136 Interest expense (1,402 ) (1,275 ) Provision for income taxes (57 ) - Loss on sale or disposal of assets (32 ) - Change in fair value of derivative instrument - (20 ) Loss before minority interests (111 ) (222 ) Minority interests in Operating Partnership 42 84 Net loss $ (69 ) $ (138 ) Loss per common share - basic and diluted $ (0.007 ) $ (0.014 ) Comprehensive loss: Net loss $ (69 ) $ (138 ) Other comprehensive loss: Unrealized loss on derivatives (370 ) - Other comprehensive loss (370 ) - Comprehensive loss $ (439 ) $ (138 ) Weighted-average shares outstanding 10,001 9,992 See notes to consolidated financial statements 3 WHITESTONE REIT AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (in thousands) Accumulated Additional Other Common Shares Paid-in Accumulated Comprehensive Shares Amount Capital Deficit Loss Total Balance, December 31, 2007 10,001 $ 10 $ 72,273 $ (19,210 ) $ (230 ) $ 52,843 Net loss - - - (69 ) - (69 ) Unrealized loss on change in fair value of cash flow hedges (370 ) (370 ) Dividends - - - (1,500 ) - (1,500 ) Balance, March 31, 2008 (unaudited) 10,001 $ 10 $ 72,273 $ (20,779 ) $ (600 ) $ 50,904 See notes to consolidated financial statements 4 WHITESTONE REIT AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Three Months ended March 31, 2008 2007 (unaudited) Cash flows from operating activities: Net loss $ (69 ) $ (138 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 1,623 1,612 Minority interests in Operating Partnership (42 ) (84 ) Loss on sale or disposal of assets 32 - Bad debt expense 165 169 Change in fair value of derivative instrument - 20 Changes in operating assets and liabilities: Escrows and acquisition deposits 334 114 Receivables 295 (631 ) Deferred costs (271 ) (148 ) Prepaid expenses and other assets (434 ) (272 ) Accounts payable and accrued expenses (2,885 ) (3,170 ) Due to affiliates - (103 ) Tenants' security deposits 38 30 Prepaid rent 260 (150 ) Net cash used in operating activities (954 ) (2,751 ) Cash flows from investing activities: Additions to real estate (1,130 ) (140 ) Repayment of note receivable - 7 Net cash used in investing activities (1,130 ) (133 ) Cash flows from financing activities: Dividends paid (1,500 ) (1,505 ) Distributions paid to OP unit holders (871 ) (905 ) Proceeds from issuance of common shares - 262 Proceeds from notes payable 11,404 14,469 Repayments of notes payable (6,333 ) (5,176 ) Payments of loan origination costs (916 ) (147 ) Net cash provided by financing activities 1,784 6,998 Net increase (decrease) in cash and cash equivalents (300 ) 4,114 Cash and cash equivalents at beginning of period 10,811 8,298 Cash and cash equivalents at end of period $ 10,511 $ 12,412 Supplemental disclosure of cash flow information Disposal of fully depreciated real estate $ 571 $ - Cash paid for interest $ 1,445 $ 1,364 Financed insurance premiums $ 391 $ 458 See notes to consolidated financial statements 5 WHITESTONE REIT AND SUBSIDIARY Notes to Consolidated Financial Statements March 31, 2008 1.Interim Financial Statements The consolidated financial statements included in this report are unaudited; however, amounts presented in the balance sheet as of December 31, 2007 are derived from the audited consolidated financial statements of Whitestone REIT at that date.The unaudited financial statements at March 31, 2008 have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information on a basis consistent with the annual audited consolidated financial statements and with the instructions to Form 10-Q.Accordingly, they do not include all of the information and notes required by U.S. generally accepted accounting principles for complete financial statements.The consolidated financial statements presented herein reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the financial position of Whitestone REIT (“Whitestone”, “us”, “we”, and “our”),and our subsidiary as of March 31, 2008 and results of operations and cash flows for the three month periods ended March 31, 2008 and 2007.All of these adjustments are of a normal recurring nature.The results of operations for the interim period are not necessarily indicative of the results expected for a full year.The statements should be read in conjunction with the audited consolidated financial statements and notes which are included in our Annual Report on Form 10-K. Business Whitestone was formed as a real estate investment trust, pursuant to the Texas Real Estate Investment Trust Act on August 20, 1998.In July 2004, Whitestone changed its state of organization from Texas to Maryland pursuant to a merger of Whitestone directly with and into a Maryland real estate investment trust formed for the sole purpose of the reorganization and the conversion of each outstanding common share of beneficial interest of the Texas entity into 1.42857 common shares of beneficial interest of the Maryland entity.Whitestone serves as the general partner of Whitestone REIT
